Exhibit 10.1

SECURITIES SUBSCRIPTION AGREEMENT

This SECURITIES SUBSCRIPTION AGREEMENT, dated as of March 30, 2015 (this
“Agreement”), is made by and among Amarin Corporation plc, a public limited
company incorporated under the laws of England and Wales (the “Company”) and
Sofinnova Venture Partners VII, L.P. (“Purchaser”).

RECITALS:

A. The Company and Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act.

B. The Company and certain other purchasers entered into a Securities
Subscription Agreement on March 5, 2015 (the “First Subscription Agreement”),
whereby certain purchasers subscribed to purchase $52,822,618.50 of restricted
American Depositary Shares each representing one Series A Convertible Preference
Share, par value £0.05 per share (each, a “Series A Preference Share”).

C. Pursuant to that certain Securities Purchase Agreement by and among the
Company, the Purchaser and certain other purchasers party thereto dated as of
October 12, 2009 and subject to the conditions provided therein (the “2009
Agreement”), the Purchaser has a right of first refusal to purchase up to 9.94%
of an offering by the Company of its ordinary shares or any securities
exercisable into ordinary shares.

D. Purchaser desires to subscribe for and the Company desires to issue and
allot, subject to the Requisite Shareholder Approval and upon the terms and
conditions stated in this Agreement $5,830,077.00 of restricted American
Depositary Shares each representing one Series A Preference Share (the
“Shares”).

E. The capitalized terms used herein and not otherwise defined have the meanings
given them in Article 7.

AGREEMENT

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and Purchaser hereby agree as follows:

ARTICLE 1

SUBSCRIPTION FOR SHARES

1.1 Subscription for Shares.

(a) If the Requisite Shareholder Approval is obtained and subject to the other
closing conditions herein, at the Closing, the Company will issue and allot to
Purchaser, and Purchaser will subscribe for 38,867,180 Shares. The purchase
price for each Share shall be $0.15 (the “Purchase Price”). The Shares will be
issued pursuant to a Preference Share Deposit



--------------------------------------------------------------------------------

Agreement dated as of March [_], 2015 by and among the Company, Citibank N.A.
(the “Depositary”) and all holders and beneficial owners of the Shares issued
thereunder, including the purchasers in the First Subscription Agreement and
this Agreement, as supplemented by a letter agreement of the same date between
the Company and the Depositary and as may be amended hereby (the Preference
Share Deposit Agreement as so supplemented and amended, the “Restricted Deposit
Agreement”).

(b) The Shares shall have the rights, preferences, privileges and restrictions
set forth in the resolutions establishing the terms of the Series A Preference
Shares as approved by the Company’s Board of Directors or a committee thereof
pursuant to the authority conveyed on the Board of Directors under the Company’s
articles of association with the rights, preferences, privileges and
restrictions set forth therein and substantially in the form attached hereto as
Exhibit A (the “Series A Preference Share Terms”). Each ten (10) Series A
Preference Shares shall be convertible into one ordinary share, par value
£0.50 per share, in the capital of the Company (each, an “Ordinary Share”),
which ordinary share will be represented by American Depositary Shares (“ADSs”).
The ADSs will be issued pursuant to an Amended and Restated Deposit Agreement
dated as of November 4, 2011 (as so amended and supplemented, the “Deposit
Agreement”) by and among the Company, the Depositary and all holders and
beneficial owners of ADSs issued thereunder.

1.2 Payment. At the Closing, Purchaser will pay the aggregate Purchase Price for
the Shares by wire transfer of immediately available funds in accordance with
wire instructions provided by the Company to Purchaser prior to the Closing. On
the Closing Date, the Company will, against delivery of the Purchase Price
instruct the Depositary to issue and deliver via courier a certificate
(“Restricted ADR”) to Purchaser evidencing the corresponding number of Shares
representing the Series A Preference Shares.

1.3 Closing Date. The closing of the transaction contemplated by this Agreement
(the “Closing”) will take place within thirty (30) Business Days after the date
the Company obtains the Requisite Shareholder Approval for the issuance of
Shares pursuant to this Agreement and other closing conditions have been met
(the “Closing Date”). The Closing will be held at the offices of Goodwin Procter
LLP, Exchange Place, Boston, Massachusetts 02109 or at such other time and place
(including by electronic exchange of facsimile signatures) as shall be agreed
upon by the Company and Purchaser.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as specifically contemplated by this Agreement or as set forth in the SEC
Documents, the Company hereby represents and warrants to Purchaser that:

2.1 Organization and Qualification. The Company has been duly incorporated and
is validly existing as a public limited company and in good standing under the
laws of the England and Wales, with power and authority to conduct its business
as currently conducted as disclosed in the SEC Documents. The Company is duly
qualified to do business and is in good standing in every jurisdiction in which
the nature of the business conducted by it or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to have a
Material Adverse Effect.

 

2



--------------------------------------------------------------------------------

2.2 Authorization; Enforcement.

(a) The Company has all requisite corporate power and authority to enter into
and to perform its obligations under this Agreement, to consummate the
transactions contemplated hereby and to issue and allot the Series A Preference
Shares and cause the issue of the Shares by the Depositary in accordance with
the terms hereof. The execution, delivery and performance of this Agreement by
the Company and the consummation by it of the transactions contemplated hereby
(including the issuance of the Shares) have been duly authorized by the
Company’s Board of Directors and once the Requisite Shareholder Approval has
been obtained, no further consent or authorization of the Company, its Board of
Directors, or its stockholders is required. The Company covenants and agrees to
seek the Requisite Shareholder Approval at its 2015 Annual General Meeting of
shareholders and to recommend approval of such resolution at such meeting. The
Major Investor (as defined in the First Subscription Agreement) has confirmed to
the Company that it will vote in favor of such resolution with respect to all
voting shares then held by such Major Investor, provided that for clarity it
shall not be required to convert any of its Shares into voting shares in
connection with such vote.

(b) This Agreement has been duly executed by the Company and constitutes a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, or moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity and except as
rights to indemnity and contribution may be limited by state or federal
securities laws or public policy underlying such laws.

2.3 Capitalization. The authorized capital stock of the Company is as set forth
in the SEC Documents. The issued and outstanding share capital of the Company
has been duly authorized and validly issued and is fully paid and
non-assessable; the issue and allotment of the Shares by the Company has been
duly authorized and the Shares, when issued and paid for as contemplated herein,
will be validly issued, fully paid, and non-assessable and free and clear of all
liens and encumbrances; and, except for those that have been duly waived or
satisfied, including without limitation the waiver by the Major Investor, there
are no pre-emptive rights or other similar rights of stockholders exist with
respect to any of the Shares or the issue and allotment thereof.

2.4 Redesignation of Shares. Upon receipt of the Requisite Shareholder Approval,
the Shares and the Ordinary Shares created by the consolidation and
redesignation of the Series A Preference Shares (the “Conversion Shares”) will
be duly authorized and, upon creation or issuance in accordance with the terms
of this Agreement (and in case of the Conversion Shares, the Series A Preference
Share Terms), will be validly issued, fully paid and non-assessable and free and
clear of all liens, other than restrictions on transfer provided for in this
Agreement or imposed by applicable securities laws, and will not be subject to
pre-emptive rights, or other similar rights of stockholders of the Company.
Assuming the accuracy of the representations and

 

3



--------------------------------------------------------------------------------

warranties of Purchaser in this Agreement, and the accuracy of the
representations and warranties of the purchasers in the First Subscription
Agreement as of the date thereof, the Shares will be issued in compliance with
all applicable federal and state securities laws and the laws of England and
Wales.

2.5 No Conflicts; Government Consents and Permits.

(a) Except for the Requisite Shareholder Approval, the execution, delivery and
performance of this Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby (including the issuance of the Shares)
will not (i) conflict with or result in a violation of any provision of its
articles of association or require the further approval of the Company’s
stockholders, (ii) violate or conflict with, or result in a breach of any
provision of, or constitute a default under, any agreement, indenture, or
instrument to which the Company is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including England and
Wales laws and regulations and United States federal and state securities laws
and rules and regulations of any self-regulatory organizations to which the
Company or its securities are subject) applicable to the Company, except in the
case of clauses (ii) and (iii) only, for such conflicts, breaches, defaults, and
violations as would not reasonably be expected to have a Material Adverse
Effect.

(b) The Company is not required to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency or
any regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under this Agreement in accordance with the terms
hereof, or to issue and sell the Shares in accordance with the terms hereof,
other than such as have been made or obtained, and except for (i) the filing
with Companies House in in the United Kingdom in form SH01 promptly after the
Closing of a statement of capital incorporating the Series A Preference Share
Terms, (ii) the registration of the ADSs representing the Conversion Shares
under the Securities Act pursuant to Article 6 hereof, (iii) any filings
required to be made under federal or state securities laws, (iv) any required
filings or notifications regarding the issuance or listing of additional shares
with Nasdaq, (v) the Requisite Shareholder Approval and (vi) the filings
required in accordance with Section 4.4 of this Agreement.

(c) The Company has all franchises, permits, licenses, and any similar authority
necessary for the conduct of its business as now being conducted by it and as
currently proposed to be conducted as disclosed in the SEC Documents, except for
such franchise, permit, license or similar authority, the lack of which would
not reasonably be expected to have a Material Adverse Effect. The Company has
not received any actual notice of any proceeding relating to revocation or
modification of any such franchise, permit, license, or similar authority except
where such revocation or modification would not reasonably be expected to have a
Material Adverse Effect.

2.6 SEC Documents, Financial Statements. The Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC and Companies House in the United Kingdom since March 5,
2014, pursuant to the reporting requirements of the Exchange Act (all of the
foregoing filed prior to the date hereof and all

 

4



--------------------------------------------------------------------------------

exhibits included therein and financial statements and schedules thereto and
documents (other than exhibits) incorporated by reference therein, being
hereinafter referred to herein as the “SEC Documents”). The Company is eligible
to register the ADSs representing the Conversion Shares for resale using Form
S-3 promulgated under the Securities Act. Purchaser has had access to true and
complete copies of the SEC Documents via the SEC’s EDGAR system. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act or the Securities Act, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. To the knowledge of the Company, no amendment of any SEC
Document is contemplated by the Company or otherwise required to be made. As of
their respective dates, the Financial Statements and the related notes complied
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto. The
Financial Statements and the related notes have been prepared in accordance with
accounting principles generally accepted in the United States (“GAAP”),
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in the Financial Statements or the notes thereto, or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes, may be condensed or summary statements or may conform to the SEC’s
rules and instructions for Reports on Form 10-Q) and fairly present in all
material respects the consolidated financial position of the Company as of the
dates thereof and the consolidated results of its operations and cash flows for
the periods then ended (subject, in the case of unaudited statements, to normal
and recurring year-end audit adjustments). All material agreements that were
required to be filed as exhibits to the SEC Documents under Item 601 of
Regulation S-K (collectively, the “Material Agreements”) to which the Company is
a party, or the property or assets of the Company is subject, have been filed as
exhibits to the SEC Documents. All Material Agreements are valid and enforceable
against the Company in accordance with their respective terms, except (i) as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, or moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally, and (ii) as enforceability may be subject
to general principles of equity and except as rights to indemnity and
contribution may be limited by state or federal securities laws or public policy
underlying such laws. The Company is not in breach of or default under any of
the Material Agreements, and to the Company’s knowledge, no other party to a
Material Agreement is in breach of or default under such Material Agreement,
except in each case, for such breaches or defaults as would not reasonably be
expected to have a Material Adverse Effect. The Company has not received a
notice of termination or material modification nor is the Company otherwise
aware of any threats to terminate or materially modify any of the Material
Agreements.

2.7 Disclosure Controls and Procedures. Except as disclosed in the SEC
Documents, the Company has established and maintains disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) that are
effective in all material respects to ensure that material information relating
to the Company, including any consolidated Subsidiaries, is made known to its
principal executive officer and principal financial officer by others within
those entities. The Company’s certifying officers have evaluated the
effectiveness of the

 

5



--------------------------------------------------------------------------------

Company’s disclosure controls and procedures as of the end of the period covered
by the most recently filed quarterly or annual periodic report under the
Exchange Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed quarterly or annual periodic report under the Exchange Act
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s internal control over financial reporting (as such term
is defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) or, to the Company’s
knowledge, in other factors that could significantly affect the Company’s
internal control over financial reporting.

2.8 Accounting Controls. Except as disclosed in the SEC Documents, the Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

2.9 Absence of Litigation. Except as disclosed in the SEC Documents, as of the
date hereof, there is no action, suit, proceeding or investigation before or by
any court, public board, government agency, self-regulatory organization or body
pending or, to the Company’s knowledge, threatened against the Company that if
determined adversely to the Company would reasonably be expected to have a
Material Adverse Effect or would reasonably be expected to impair the ability of
the Company to perform its obligations under this Agreement. Neither the
Company, nor any director or officer thereof, is or has been the subject of any
action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty relating to the Company.
The Company has not received any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act and, to the Company’s knowledge, the SEC has
not issued any such order.

2.10 Intellectual Property Rights. The Company owns or possesses, or has a
reasonable basis on which it believes it can obtain on reasonable terms,
licenses or sufficient rights to use all patents, patent applications, patent
rights, inventions, know-how, trade secrets, trademarks, trademark applications,
service marks, service names, trade names and copyrights necessary to enable it
to conduct its business as conducted as of the date hereof and, to its
knowledge, as proposed to be conducted as described in the SEC Documents (the
“Intellectual Property”); except to the extent failure to own, possess or
acquire such Intellectual Property would not result in a Material Adverse
Effect. To the Company’s knowledge, the Company has not infringed the
intellectual property rights of third parties and no third party, to the
Company’s knowledge, is infringing the Intellectual Property, in each case,
which could reasonably be expected to result in a Material Adverse Effect. There
is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by a third party that the Company’s business as now
conducted infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of another. Except as disclosed in the
SEC Documents, there are no material options,

 

6



--------------------------------------------------------------------------------

licenses or agreements relating to the Intellectual Property, nor is the Company
bound by or a party to any material options, licenses or agreements relating to
the patents, patent applications, patent rights, inventions, know-how, trade
secrets, trademarks, trademark applications, service marks, service names, trade
names or copyrights of any other Person. To the Company’s knowledge, all patent
applications and patents within the Intellectual Property have been prosecuted
with a duty of candor, and there is no material fact known by the Company that
would preclude the issuance of patents with respect to said patent applications
or that would render any issued patents invalid or unenforceable. There is no
material claim or action or proceeding pending or, to the Company’s knowledge,
threatened that challenges any of the rights of the Company in or to, or
otherwise with respect to, any Intellectual Property. The Company has taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of its Intellectual Property, except where failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

2.11 Placement Agents. The Company has taken no action that would give rise to
any claim by any Person for brokerage commissions, placement agent’s fees or
similar payments relating to this Agreement or the transactions contemplated
hereby.

2.12 Investment Company. The Company is not and, after giving effect to the
offering and issuance of the Shares, will not be an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company shall conduct its business in a manner so
that it will not become subject to the Investment Company Act.

2.13 No Material Adverse Change. Since December 31, 2014, except as described or
referred to in the SEC Documents and except for cash expenditures in the
ordinary course of business, there has not been any change in the assets,
business, properties, financial condition or results of operations of the
Company that would reasonably be expected to have a Material Adverse Effect.
Since December 31, 2014, (i) there has not been any dividend or distribution of
any kind declared, set aside for payment, paid or made by the Company on any
class of capital stock, (ii) the Company has not purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (other than in
connection with repurchases of unvested stock issued to employees of the
Company), (iii) the Company has not issued any equity securities to any officer,
director or Affiliate, except for (a) the issuance of the Shares contemplated by
this Agreement or (b) issued pursuant to existing Company stock option or stock
purchase plans, warrants or executive and director compensation arrangements
disclosed in the SEC Documents, (iv) the Company has not sustained any material
loss or interference with the Company’s business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority, (v) the Company has not incurred any
material liabilities except in the ordinary course of business and (vi) the
Company has not altered materially its method of accounting or the manner in
which it keeps its accounting books and records. Except for the issuance of the
Shares contemplated by this Agreement, no event, liability or development has
occurred or exists with respect to the Company or its business, properties,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
that has not been publicly disclosed at least one Trading Day prior to the date
that this representation is made.

 

7



--------------------------------------------------------------------------------

2.14 The Nasdaq Global Market. The ADSs are registered pursuant to Section 12(b)
or 12(g) of the Exchange Act, and the Company has taken no action designed to
terminate the registration of the ADSs under the Exchange Act, nor has the
Company received any notification that the SEC is contemplating terminating such
registration. The ADSs are listed on The Nasdaq Global Market, and, except as
disclosed in the SEC Documents, to the Company’s knowledge, there are no
proceedings to revoke or suspend such listing or the listing of the ADSs
representing the Conversion Shares. Except as disclosed in the SEC Documents,
the Company is in compliance in all material respects with the requirements of
Nasdaq for continued listing of the ADSs thereon and any other Nasdaq listing
and maintenance requirements.

2.15 Acknowledgment Regarding Purchaser’s Subscription for Shares. The Company
acknowledges and agrees that Purchaser is acting solely in the capacity of an
arm’s-length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that Purchaser is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity with respect to the Company) with respect to this Agreement and the
transactions contemplated hereby and any advice given by Purchaser or any of its
respective representatives or agents to the Company in connection with this
Agreement and the transactions contemplated hereby is merely incidental to
Purchaser’s subscription for the Shares. The Company further represents to
Purchaser that the Company’s decision to enter into this Agreement has been
based on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.

2.16 Accountants. Each of Ernst & Young LLP and Deloitte & Touche LLP, who will
express their opinion with respect to the audited financial statements and
schedules to be included as a part of any Registration Statement prior to the
filing of any such Registration Statement, are independent accountants as
required by the Securities Act.

2.17 Sarbanes-Oxley Act. The Company is in compliance in all material respects
with any and all applicable requirements of the Sarbanes-Oxley Act of 2002 that
are effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof and as of the Closing Date.

2.18 Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes are prudent and customary for a company (i) in the businesses and
location in which the Company is engaged, (ii) with the resources of the
Company, and (iii) at a similar stage of development as the Company, including
directors and officers insurance coverage at least equal to the aggregate
Purchase Price. The Company has not received any written notice of cancellation
of any such insurance, or that the Company will not be able to renew its
existing insurance coverage as and when such coverage expires. The Company
believes it will be able to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

 

8



--------------------------------------------------------------------------------

2.19 Foreign Corrupt Practices. Since March 5, 2014, neither the Company, nor to
the Company’s knowledge, any director, officer, agent, employee or other Person
acting on behalf of the Company has, in the course of its actions for, or on
behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of in any material respect any provision of
the U.S. Foreign Corrupt Practices Act of 1977 or the U.K. Bribery Act of 2010,
each as amended; or (iv) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

2.20 Private Placement. Except for the First Subscription Agreement and this
Agreement, neither the Company, nor any of its affiliates, nor any Person acting
on its or their behalf, has, directly or indirectly, made any offers or sales of
any security or solicited any offers to buy any security, under any
circumstances that would (i) require registration of the Shares under the
Securities Act or (ii) cause the offering of the Shares pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
any applicable law, regulation or stockholder approval provisions, including,
without limitation, under the rules and regulations of Nasdaq. Assuming the
accuracy of the representations and warranties of Purchaser contained in Article
3 hereof, the issuance of the Shares and the Conversion Shares are exempt from
registration under the Securities Act. Upon the Requisite Shareholder Approval,
the issuance and allotment of the Shares hereunder will not contravene in any
material respect the rules and regulations of Nasdaq.

2.21 No Registration Rights. No Person has the right to (i) prohibit the Company
from filing a Registration Statement or (ii) other than as disclosed in the SEC
Documents and pursuant to this Agreement and the First Subscription Agreement,
require the Company to register any securities for sale under the Securities Act
by reason of the filing of a Registration Statement except in the case of clause
(ii) for rights which have been properly waived. The granting and performance of
the registration rights under this Agreement will not violate or conflict with,
or result in a breach of any provision of, or constitute a default under, any
agreement, indenture, or instrument to which the Company is a party.

2.22 Taxes. The Company has (i) accurately and timely filed (or has obtained an
extension of time within which to file) all necessary federal, state and foreign
income and franchise tax returns, (ii) paid all taxes shown as due on such tax
returns and (iii) set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns apply, except where the failure to so file, the failure to so pay
or the failure to so set aside would not reasonably be expected to have a
Material Adverse Effect. There are no unpaid taxes in any material amount
claimed by the taxing authority of any jurisdiction to be due by the Company,
and, to the Company’s knowledge, there is no basis for any such claim.

2.23 Real and Personal Property. The Company has good and marketable title to,
or has valid rights to lease or otherwise use, all items of real and personal
property that are material to the business of the Company free and clear of all
liens, encumbrances, claims and defects and imperfections of title except those
that (i) do not materially interfere with the use of such property by the
Company, (ii) are described in the SEC Documents or (iii) would not reasonably
be expected to have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

2.24 Application of Takeover Protections. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby will not
impose any restriction on Purchaser, or create in any party (including any
current stockholder of the Company) any rights, under any share acquisition,
business combination, poison pill (including any distribution under a rights
agreement), or other similar anti-takeover provisions under the Company’s
articles of association or the laws of England and Wales.

2.25 Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Shares in violation of Regulation M under the Exchange Act, or
(iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company.

2.26 Related Party Transactions. Except with respect to the transactions that
are not required to be disclosed and this Agreement, all transactions that have
occurred between or among the Company, on the one hand, and any of its officers
or directors, or any affiliate or affiliates of any such officer or director, on
the other hand, prior to the date hereof have been disclosed in the SEC
Documents.

2.27 Transactions With Executive Officers, Employees and Directors. Except as
set forth in the SEC Documents and this Agreement, none of the executive
officers or directors of the Company, and, to the Company’s knowledge, none of
the employees of the Company is presently a party to any transaction with the
Company (other than for services as employees, executive officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any executive officer,
director or such employee or, to the Company’s knowledge, any entity in which
any executive officer, director, or any such employee has a substantial interest
or is an officer, director, trustee, stockholder, member or partner, in each
case in excess of $120,000 other than for: (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.

2.28 Compliance. The Company: (i) is not in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company), nor has the Company
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is not in
violation of any judgment, decree, or order of any court, arbitrator or other
governmental authority or (iii) is not nor has it been in violation of any
statute, rule, ordinance or regulation of any governmental authority, including
without limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as would not
reasonably be expected to result in a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

2.29 No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers which could affect the Company’s ability to
perform any of its obligations under this Agreement.

2.30 Use of Proceeds. The Company shall use the net proceeds of the subscription
for the Shares hereunder for research and development of the Company’s product
candidates, working capital and general corporate purposes.

2.31 Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s employees is a member of a union that relates to such employee’s
relationship with the Company, and the Company is not a party to a collective
bargaining agreement. To the knowledge of the Company, no executive officer of
the Company is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant in favor of any third party, and the continued
employment of each such executive officer does not subject the Company to any
liability with respect to any of the foregoing matters. The Company is in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

2.32 Disclosure. The Company confirms that neither it, nor, to its knowledge,
any other Person acting on its behalf has provided, and the Company has not
authorized Purchaser or its respective agents or counsel with any information
that the Company believes constitutes material, non-public information except
insofar as the existence, provisions and terms of the Placement may constitute
such information. The Company understands and confirms that Purchaser will rely
on the foregoing representations in effecting transactions in securities of the
Company. None of the disclosure furnished by or on behalf of the Company to
Purchaser regarding the Company, its business and the transactions contemplated
hereby contains any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. Each press
release issued by the Company during the twelve months preceding the date of
this Agreement did not, at the time of release, contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading. The Company
acknowledges and agrees that Purchaser does not make or has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Article 3 hereto.

 

11



--------------------------------------------------------------------------------

2.33 Solvency. Based on the consolidated financial condition of the Company as
of the Closing Date, and except as described in the SEC Documents, immediately
after giving effect to the receipt by the Company of the proceeds from the
subscription for the Shares hereunder: (i) the fair saleable value of the
Company’s assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof; and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company has no knowledge of any facts or circumstances
which lead it to believe that it will file for reorganization or liquidation
under the bankruptcy or reorganization laws of any jurisdiction within one year
from the Closing Date.

2.34 FDA. As to each product subject to the jurisdiction of the U.S. Food and
Drug Administration (the “FDA”) under the Federal Food, Drug and Cosmetic Act,
as amended, and the regulations thereunder (the “FDCA”) that is manufactured,
packaged, labeled, tested, distributed, sold, and/or marketed by the Company
(each such product, a “Pharmaceutical Product”), such Pharmaceutical Product is
being manufactured, packaged, labeled, tested, distributed, sold and/or marketed
by the Company in compliance with all applicable requirements under the FDCA and
similar laws, rules and regulations relating to registration, investigational
use, premarket clearance, licensure, or application approval, good manufacturing
practices, good laboratory practices, good clinical practices, product listing,
quotas, labeling, advertising, record keeping and filing of reports, except
where the failure to be in compliance would not have or reasonably be expected
to result in a Material Adverse Effect. Except as disclosed in the SEC
Documents, there is no pending, completed or, to the Company’s knowledge,
threatened, action (including any lawsuit, arbitration, or legal or
administrative or regulatory proceeding, charge, complaint, or investigation)
against the Company, and the Company has not received any notice, warning letter
or other communication from the FDA or any other governmental entity, which
(i) contests the premarket clearance, licensure, registration, or approval of,
the uses of, the distribution of, the manufacturing or packaging of, the testing
of, the sale of, or the labeling and promotion of any Pharmaceutical Product,
(ii) withdraws its approval of, requests the recall, suspension, or seizure of,
or withdraws or orders the withdrawal of advertising or sales promotional
materials relating to, any Pharmaceutical Product, (iii) imposes a clinical hold
on any clinical investigation by the Company, (iv) enjoins production at any
facility of the Company, (v) enters or proposes to enter into a consent decree
of permanent injunction with the Company, or (vi) otherwise alleges any
violation of any such laws, rules or regulations by the Company, and which,
either individually or in the aggregate, would have or reasonably be expected to
result in a Material Adverse Effect. The properties, business and operations of
the Company have been and are being conducted in all material respects in
accordance with all applicable laws, rules and regulations of the FDA. Except as
disclosed in the SEC Documents, the Company has not been informed by the FDA
that the FDA will prohibit the marketing, sale, license or use in the United
States of any product proposed to be developed, produced or marketed by the
Company nor has the FDA expressed any concern as to approving or clearing for
marketing any product being developed or proposed to be developed by the
Company.

 

12



--------------------------------------------------------------------------------

2.35 OFAC. Neither the Company nor, to the Company’s knowledge, any director,
officer, agent, employee or affiliate of the Company is currently subject to any
U.S. sanctions administered or enforced by the Office of Foreign Assets Control
of the U.S. Treasury Department, the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority.

2.36 Real Property Holding Corporation. The Company is not and has never been a
U.S. real property holding corporation within the meaning of Section 897 of the
Internal Revenue Code of 1986, as amended, and the Company shall so certify upon
Purchaser’s reasonable request.

2.37 Bank Holding Company Act. The Company is not subject to the Bank Holding
Company Act of 1956, as amended (the “BHCA”) and to regulation by the Board of
Governors of the Federal Reserve System (the “Federal Reserve”). The Company
does not own or control, directly or indirectly, five percent (5%) or more of
the outstanding shares of any class of voting securities or twenty-five percent
(25%) or more of the total equity of a bank or any entity that is subject to the
BHCA and to regulation by the Federal Reserve. The Company does not exercise a
controlling influence over the management or policies of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.

2.38 Money Laundering Laws. The operations of the Company are and have been
conducted at all times in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, the UK Proceeds of Crime Act 2002, the UK
Terrorism Act 2000 and the UK Money Laundering Regulations 2007, each as
amended, the money laundering statutes of all jurisdictions where the Company
conducts its business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending, or to the knowledge of the Company,
threatened.

2.39 No General Solicitation. Neither the Company nor, to the Company’s
knowledge, any Person acting on behalf of the Company has offered or sold any of
the Shares by means of any form of general solicitation or general advertising.

ARTICLE 3

PURCHASER’S REPRESENTATIONS AND WARRANTIES

Purchaser represents and warrants to the Company with respect to itself and its
subscription hereunder, that:

 

13



--------------------------------------------------------------------------------

3.1 Investment Purpose. Purchaser is subscribing for the Shares for its own
account and not with a present view toward the public sale or distribution
thereof and has no intention of selling or distributing any of such Shares or
any arrangement or understanding with any other Persons regarding the sale or
distribution of such Shares except in accordance with the provisions of Article
6 and except as would not result in a violation of the Securities Act. Purchaser
will not, directly or indirectly, offer, sell, pledge, transfer or otherwise
dispose of (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of) any of the Shares except in accordance with the provisions of
Article 6 or pursuant to and in accordance with the Securities Act.

3.2 Reliance on Exemptions. Purchaser understands that the Shares are being
offered and issued to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of Purchaser to acquire the
Shares.

3.3 Information. Purchaser has been furnished with all relevant materials
relating to the business, finances and operations of the Company necessary to
make an investment decision, and materials relating to the offer and issue of
the Shares, that have been requested by Purchaser, including, without
limitation, the SEC Documents, and Purchaser has had the opportunity to review
the SEC Documents. Purchaser has been afforded the opportunity to ask questions
of the Company regarding the Company, including without limitation, all aspects
of the Company’s business, operations, financial condition, prospects,
intellectual property and pending disputes. Neither such inquiries nor any other
investigation conducted by or on behalf of Purchaser or its representatives or
counsel shall modify, amend or affect Purchaser’s right to rely on the truth,
accuracy and completeness of the SEC Documents and the Company’s representations
and warranties contained in the Agreement, it being agreed that the Company has
made and does not make any representations or warranties to Purchaser expect as
expressly set forth herein.

3.4 Acknowledgement of Risk.

(a) Purchaser acknowledges and understands that its investment in the Shares
involves a significant degree of risk; (b) Purchaser is able to bear the
economic risk of holding the Shares for an indefinite period, and has knowledge
and experience in financial and business matters such that it is capable of
evaluating the risks of the investment in the Shares; (c) Purchaser has, in
connection with Purchaser’s decision to subscribe for Shares, not relied upon
any representations, warranties or other information (whether oral or written)
of or related to the Company other than: (i) those representations and
warranties of the Company specifically set forth herein and (ii) the information
contained in the SEC Documents, and Purchaser has, with respect to all matters
relating to this Agreement and the offer and issue of the Shares, relied solely
upon the advice of Purchaser’s own counsel and has not relied upon or consulted
or counsel to the Company; and (d) Purchaser acknowledges that the obligation of
the Company under this Agreement is contingent upon the Requisite Shareholder
Approval and in the event that the Requisite Shareholder Approval is not
obtained Purchaser shall not have any recourse against the Company resulting
from the First Subscription Agreement or the failure to obtain the Requisite
Shareholder Approval. For clarity, other than as provided under this Agreement
and

 

14



--------------------------------------------------------------------------------

the performance by the Company of its obligations hereunder, Purchaser waives
any and all rights arising under the 2009 Agreement solely with respect to the
First Subscription Agreement, including without limitation the right to notice.

3.5 Governmental Review. Purchaser understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Shares or an investment therein.

3.6 Transfer or Resale. Purchaser understands that:

(a) the Shares and the ADSs representing the Conversion Shares have not been and
are not being registered under the Securities Act (other than as contemplated in
Article 6) or any applicable state securities laws and, consequently, Purchaser
may have to bear the risk of owning the Shares and the ADSs representing the
Conversion Shares (as applicable) for an indefinite period of time because such
securities may not be transferred unless (i) the resale of the Shares or ADSs
representing the Conversion Shares (as applicable) is registered pursuant to an
effective registration statement under the Securities Act, as contemplated in
Article 6; (ii) Purchaser has delivered to the Company an opinion of counsel (in
form, substance and scope customary for opinions of counsel in comparable
transactions) to the effect that the Shares or ADSs representing the Conversion
Shares (as applicable) to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration; (iii) the Shares are sold or
transferred pursuant to Rule 144; or (iv) Purchaser is a partnership
transferring to its partners or former partners in accordance with partnership
interests or a limited liability company transferring to its members or former
members in accordance with their interest in the limited liability company;

(b) any sale of the Shares or ADSs representing the Conversion Shares made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144
and, if Rule 144 is not applicable, any resale of the Shares or ADSs
representing the Conversion Shares under circumstances in which the seller (or
the Person through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and

(c) except as set forth in the First Subscription Agreement and in Article 6 of
this Agreement, neither the Company nor any other Person is under any obligation
to register the resale of the Shares or the ADSs representing the Conversion
Shares under the Securities Act or any state securities laws or to comply with
the terms and conditions of any exemption thereunder.

3.7 Legends.

(a) Purchaser understands the certificates representing the Shares will bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the certificates for such Shares):

 

15



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY AND THE DEPOSITARY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT
THAT SUCH OPINION IS REQUIRED PURSUANT TO THAT CERTAIN SECURITIES SUBSCRIPTION
AGREEMENT UNDER WHICH THE SECURITIES WERE ISSUED.

(b) To the extent the resale of the Shares or the ADSs representing Conversion
Shares is registered under the Securities Act pursuant to an effective
Registration Statement, the Company agrees to promptly, but in no event more
than two Business Days following the delivery by Purchaser to the Company or the
Company’s depositary of a legended certificate representing such securities and
any certifications or representation letters reasonably required by the
Company’s depositary (i) authorize the removal of the legend set forth in
Section 3.8(a) and any other legend not required by applicable law from such
Shares or ADSs representing Conversion Shares and (ii) cause its depositary to
issue such ADSs representing Conversion Shares without such legends to the
holders thereof by electronic delivery at the applicable balance account at the
Depository Trust Company (“DTC”). With respect to any Shares and ADSs
representing Conversion Shares for which restrictive legends are removed
pursuant to this Section 3.7(b), the holder thereof agrees to only sell such
Shares and ADSs representing Conversion Shares when and as permitted by the
effective Registration Statement covering such resale and in accordance with
applicable securities laws and regulations. Any fees (with respect to the
Company’s registrar, depositary, counsel or otherwise) associated with the
removal of such legend(s) shall be borne by the Company.

(c) Purchaser may request that the Company remove, and the Company agrees to
authorize the removal of any legend from the Shares and the ADSs representing
Conversion Shares (i) following any sale of the Shares or ADSs representing
Conversion Shares pursuant to Rule 144, or (ii) if such Shares or ADSs
representing Conversion Shares are eligible for sale under Rule 144 following
the expiration of the one-year holding requirement under subparagraphs (b)(1)(i)
and (d) thereof. Following the time a legend is no longer required for the
Shares or ADSs representing Conversion Shares under this Section 3.7(c), the
Company will, no later than two Business Days following the delivery by
Purchaser to the Company or the Company’s depositary of a legended certificate
representing such securities and any certifications or representation letters
reasonably required by the Company’s depositary (the “Legend Removal Date”),
(A) deliver or cause to be delivered to Purchaser a certificate representing
such securities that is free from all restrictive and other legends or (B) at
the request of Purchaser, cause its depositary to issue such ADSs representing
Conversion Shares without such legends to the holders thereof by electronic
delivery at the applicable balance account at the DTC. The failure to timely
deliver certificates without restrictive legends by the Legend Removal Date
shall not be a breach of the foregoing covenant if such delay is solely due to
the action or inaction of the Company’s depositary and if the Company has taken
all reasonable steps necessary to facilitate the removal of such legends.

 

16



--------------------------------------------------------------------------------

(d) Purchaser covenants and agrees that it shall not deliver a notice of
conversion to the Company or otherwise seek to convert the Series A Preference
Shares until such time as (i) the resale of the ADSs representing Conversion
Shares is registered under the Securities Act pursuant to an effective
Registration Statement or (ii) (1) following any sale of the ADSs representing
Conversion Shares pursuant to Rule 144 or (2) if such ADSs representing
Conversion Shares are eligible for sale under Rule 144 following the expiration
of the one-year holding requirement under subparagraphs (b)(1)(i) and
(d) thereof.

3.9 Authorization; Enforcement. Purchaser has the requisite power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby. Purchaser has taken all necessary action to authorize the execution,
delivery and performance of this Agreement. Upon the execution and delivery of
this Agreement, this Agreement shall constitute a valid and binding obligation
of Purchaser enforceable in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ and contracting parties’ rights generally
and except as enforceability may be subject to general principles of equity and
except as rights to indemnity and contribution may be limited by state or
federal securities laws or public policy underlying such laws.

3.10 Residency. Purchaser is a resident of the jurisdiction set forth
immediately below Purchaser’s name on the signature pages hereto.

3.11 No Short Sales. Between the time Purchaser learned about the Placement and
the public announcement of the Placement, Purchaser has not engaged in any short
sales or similar transactions with respect to the Ordinary Shares or any
derivative thereof, nor has Purchaser, directly or indirectly, caused any Person
to engage in any short sales or similar transactions with respect to the
Ordinary Shares or any derivative thereof, including, without limitation, and in
each case, in any transaction aimed, directly or indirectly, at affecting the
price of the ADSs listed on Nasdaq for purposes of the transactions contemplated
by this Agreement.

3.12 Purchaser Status. At the time Purchaser was offered the Shares, it was, and
at the date hereof it is, an “accredited investor” as defined in Rule 501(a) of
the Securities Act. Purchaser is not, or to the extent it has them, any of its
shareholders, members, managers, general partners, directors, or executive
officers are not, subject to any Disqualification Event set forth in Rule 506(d)
under the Securities Act. Purchaser confirms that it has exercised reasonable
care to determine whether it or any of the aforementioned persons are subject to
a Disqualification Event. The subscription for the Shares by Purchaser will not
subject the Company to any Disqualification Event. Purchaser shall notify the
Company immediately in writing of the occurrence of any Disqualification Event
that has not previously been disclosure to the Company.

 

17



--------------------------------------------------------------------------------

ARTICLE 4

COVENANTS

4.1 Reporting Status. The ADSs are registered under Section 12 of the Exchange
Act. During the Registration Period, the Company will timely file all documents
with the SEC, and the Company will not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would permit such termination.

4.2 Expenses. The Company and Purchaser are each liable for, and will pay, their
own expenses incurred in connection with the negotiation, preparation, execution
and delivery of this Agreement, including, without limitation, attorneys’ and
consultants’ fees and expenses.

4.3 Financial Information. The financial statements of the Company to be
included in any documents filed with the SEC will be prepared in accordance with
GAAP, consistently applied (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes, may be
condensed or summary statements or may conform to the SEC’s rules and
instructions for Reports on Form 10-Q), and will fairly present in all material
respects the consolidated financial position of the Company and consolidated
results of its operations and cash flows as of, and for the periods covered by,
such financial statements (subject, in the case of unaudited statements, to
normal and recurring year-end audit adjustments).

4.4 Securities Laws Disclosure; Publicity. On or before the fourth Business Day
following the date hereof, the Company shall file a Current Report on Form 8-K
with the SEC describing the terms of the transactions contemplated by this
Agreement and including as an exhibit to such Current Report on Form 8-K this
Agreement in the form required by the Exchange Act. The Company, its affiliates,
subsidiaries, employees and representatives shall not publicly disclose or allow
public disclosure of this Agreement, the transactions contemplated herein and
the name of Purchaser in any publicly disseminated communication, press release
or filing with the SEC (other than in a Registration Statement and any exhibits
to filings made in respect of this transaction in accordance with periodic
report or current report filing requirements under the Exchange Act) or any
regulatory agency, without the prior written consent of Purchaser, except to the
extent such disclosure is required by law or regulations, in which case the
Company shall provide Purchaser with prior notice of such disclosure.

4.5 Reserved.

4.6 Sales by Purchaser. Purchaser will sell any Shares, Conversion Shares and
ADSs representing Conversion Shares held by it in compliance with applicable
prospectus delivery requirements, if any, or otherwise in compliance with the
requirements for an exemption from registration under the Securities Act and the
rules and regulations promulgated thereunder. Purchaser will not make any sale,
transfer or other disposition of the Shares in violation of federal or state
securities laws.

4.7 No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or issue of the Shares in a manner that would require the
registration under the Securities Act of the issue of the Shares to Purchaser,
or that will be

 

18



--------------------------------------------------------------------------------

integrated with the offer or issue of the Shares for purposes of the rules and
regulations of Nasdaq such that it would require stockholder approval prior to
the closing of such other transaction unless stockholder approval is obtained
before the closing of such subsequent transaction.

4.8 Indemnification of Purchaser. Subject to the provisions of this Section 4.8
and Section 6.6 with respect to indemnification under such Section, the Company
will indemnify and hold Purchaser and its directors, executive officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls Purchaser (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, executive officers,
shareholders, agents, members, partners or employees (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or
(b) any action instituted against Purchaser in any capacity, or any Purchaser
Party or their respective Affiliates, by any stockholder of the Company who is
not an Affiliate of such Purchaser Parties, with respect to any of the
transactions contemplated by this Agreement (unless such action is based upon a
breach of Purchaser’s representations, warranties or covenants under this
Agreement or any agreements or understandings such Purchaser Parties may have
with any such stockholder or any violations by such Purchaser Parties of state
or federal securities laws or any conduct by such Purchaser Parties which
constitutes fraud, gross negligence, willful misconduct or malfeasance).
Promptly after receipt by any Person (the “Section 4.8 Indemnified Person”) of
notice of any demand, claim or circumstances which would or might give rise to a
claim or the commencement of any action, proceeding or investigation in respect
of which indemnity may be sought pursuant to this Section 4.8, such Section 4.8
Indemnified Person shall promptly notify the Company in writing and the Company
shall assume the defense thereof, including the employment of counsel reasonably
satisfactory to such Section 4.8 Indemnified Person, and shall assume the
payment of all reasonable fees and expenses; provided, however, that the failure
of any Section 4.8 Indemnified Person so to notify the Company shall not relieve
the Company of its obligations hereunder except to the extent that the Company
is actually and materially prejudiced by such failure to notify. In any such
proceeding, any Section 4.8 Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Section 4.8 Indemnified Person unless: (i) the Company and the
Section 4.8 Indemnified Person shall have mutually agreed to the retention of
such counsel; (ii) the Company shall have failed promptly to assume the defense
of such proceeding and to employ counsel reasonably satisfactory to such
Section 4.8 Indemnified Person in such proceeding; or (iii) in the reasonable
judgment of counsel to such Section 4.8 Indemnified Person, representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. The Company shall not be liable for
any settlement of any proceeding effected without its written consent, which
consent shall not be unreasonably withheld, delayed or conditioned. Without the
prior written consent of the Section 4.8 Indemnified Person, which consent shall
not

 

19



--------------------------------------------------------------------------------

be unreasonably withheld, delayed or conditioned, the Company shall not effect
any settlement of any pending or threatened proceeding in respect of which any
Section 4.8 Indemnified Person is or could have been a party and indemnity could
have been sought hereunder by such Section 4.8 Indemnified Party, unless such
settlement includes an unconditional release of such Section 4.8 Indemnified
Person from all liability arising out of such proceeding.

ARTICLE 5

CONDITIONS TO CLOSING

5.1 Conditions to Obligations of the Company. The Company’s obligation to
complete the issue and allotment of the Shares and deliver such Shares to
Purchaser is subject to the waiver by the Company or fulfillment as of the
Closing Date of the following conditions:

(a) Receipt of Funds. The Company shall have received immediately available
funds in the full amount of the aggregate Purchase Price for the Shares being
subscribed for hereunder.

(b) Representations and Warranties. The representations and warranties made by
Purchaser in Article 3 shall be true and correct in all material respects as of
the Closing Date.

(c) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by Purchaser on or prior to the Closing Date shall
have been performed or complied with in all material respects.

(d) Shareholder Approval. The Requisite Shareholder Approval shall have been
received for the issuance of the Shares contemplated by this Agreement.

(e) Blue Sky. The Company shall have obtained all necessary blue sky law permits
and qualifications, or secured exemptions therefrom, required by any state or
foreign or other jurisdiction for the issue and allotment of the Shares.

(f) Nasdaq Qualification. The ADSs shall be duly authorized for listing by
Nasdaq.

(g) Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.

(h) No Governmental Prohibition. The creation or issuance of the Shares by the
Company shall not be prohibited by any law or governmental order or regulation.

(i) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the issue and allotment of the Shares (including any applicable
authorities for the directors to allot and issue the Shares and a disapplication
of any pre-emption rights), all of which shall be and remain so long as
necessary in full force and effect.

 

20



--------------------------------------------------------------------------------

5.2 Conditions to Purchaser’s Obligations at the Closing. Purchaser’s obligation
to complete the subscription for the Shares is subject to the waiver by
Purchaser or fulfillment as of the Closing Date of the following conditions:

(a) Representations and Warranties. The representations and warranties made by
the Company in Article 2 shall be true and correct in all material respects as
of the date when made and as of the Closing Date (except for those
representations and warranties which are qualified as to materiality, in which
case such representations and warranties shall be true in correct in all
respects).

(b) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.

(c) Shareholder Approval. The Requisite Shareholder Approval shall have been
received for the issuance of the Shares contemplated by this Agreement.

(d) Blue Sky. The Company shall have obtained all necessary blue sky law permits
and qualifications, or secured exemptions therefrom, required by any state or
foreign or other jurisdiction for the issue and allotment of the Shares.

(e) Legal Opinion. The Company shall have delivered to Purchaser an opinion,
dated as of the Closing Date, from each of Goodwin Procter LLP and K&L Gates,
counsel to the Company, in such form as is customary in connection with
transactions of the type contemplated by this Agreement.

(f) Depositary Instructions. The Company shall have delivered to the Depositary
irrevocable instructions to issue to Purchaser or in such nominee name(s) as
designated by Purchaser in writing such number of Shares subscribed for
hereunder in the form of Restricted ADRs.

(g) Nasdaq Qualification. The ADSs shall be duly authorized for listing by
Nasdaq.

(h) Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.

(i) No Governmental Prohibition. The issue and allotment of the Shares by the
Company shall not be prohibited by any law or governmental order or regulation.

(j) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the issue and allotment of the Shares (including any applicable
authorities for the directors to allot and issue the Shares and a disapplication
of any pre-emption rights), all of which shall be and remain so long as
necessary in full force and effect.

(k) No Suspensions of Trading in ADSs. The ADSs shall not have been suspended,
as of the Closing Date, by the SEC or Nasdaq from trading on Nasdaq nor shall
suspension by the SEC or Nasdaq have been threatened, as of the Closing Date,
either (i) in writing by the SEC or Nasdaq or (ii) by falling below the minimum
listing maintenance requirements of Nasdaq.

 

21



--------------------------------------------------------------------------------

ARTICLE 6

REGISTRATION RIGHTS

6.1 (a) No later than 30 days after the Closing Date (the “Filing Date”), the
Company shall file a registration statement covering the resale of the
Registrable Securities with the SEC for an offering to be made on a continuous
basis pursuant to Rule 415, or if Rule 415 is not available for offers and sales
of the Registrable Securities, by such other means of distribution of
Registrable Securities as the Purchaser may reasonably specify (the “Initial
Registration Statement”). The Initial Registration Statement shall be on Form
S-3 (except if the Company is ineligible to register for resale the Registrable
Securities on Form S-3, in which case such registration shall be on another
appropriate form).

(b) The Company shall use its best efforts to effect the registration (including
a declaration of effectiveness thereof by the SEC) and applicable qualifications
or compliances (including, without limitation, the execution of any required
undertaking to file post-effective amendments, appropriate qualifications or
exemptions under applicable blue sky or other state securities laws and
appropriate compliance with applicable securities laws, requirements or
regulations) prior to the date which is 90 days after the Closing Date (the
“Effectiveness Date”); provided, however, that in the event that Initial
Registration Statement is reviewed by the SEC, then the Effectiveness Date shall
be extended to 120 days following the Closing Date; provided, further, that the
Company shall request prompt acceleration of effectiveness of the Registration
Statement within five Business Days from the first date on which the Staff of
the SEC informs the Company that the Registration Statement will not be reviewed
or be subject to further comments, as applicable (in which case, the
“Effectiveness Date” shall be as of 5:00 p.m. (ET) on the fifth Business Day
following such notice to the Company). For purposes of clarification, any
failure by the Company to file the Initial Registration Statement by the Filing
Date or to effect such Registration Statement by the Effectiveness Date shall
not otherwise relieve the Company of its obligations to file or effect the
Initial Registration Statement as set forth above in this Section 6.1.

(c) In the event the SEC informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, the Company
agrees to promptly (i) inform each of the Holders thereof, (ii) use its
reasonable best efforts to file amendments to the Initial Registration Statement
as required by the SEC and/or (iii) withdraw the Initial Registration Statement
and file a new registration statement (a “New Registration Statement”), in
either case covering the maximum number of Registrable Securities permitted to
be registered by the SEC, on Form S-3 or, if the Company is ineligible to
register for resale the Registrable Securities on Form S-3, such other form
available to register for resale the Registrable Securities as a secondary
offering; provided, however, that prior to filing such amendment or New
Registration Statement,

 

22



--------------------------------------------------------------------------------

the Company shall be obligated to use its reasonable best efforts to advocate
with the SEC for the registration of all of the Registrable Securities on the
Initial Registration Statement. In the event the Company amends the Initial
Registration Statement or files a New Registration Statement, as the case may
be, under clauses (ii) or (iii) above, the Company will use its reasonable best
efforts to file with the SEC, as promptly as allowed by the SEC, one or more
registration statements on Form S-3 or, if the Company is ineligible to register
for resale the Registrable Securities on Form S-3, such other form available to
register for resale those Registrable Securities that were not registered for
resale on the Initial Registration Statement, as amended, or the New
Registration Statement (the “Remainder Registration Statements”).
Notwithstanding any other provision of this Agreement, if the SEC limits the
number of Registrable Securities permitted to be registered on a particular
Registration Statement (and notwithstanding that the Company used reasonable
efforts to advocate with the SEC for the registration of all or a greater number
of Registrable Securities), any required cutback of Registrable Securities shall
be applied first to Registrable Securities not acquired pursuant to this
Agreement, and then to the Purchaser (or in the case of a subsequent transfer,
the then-current Holder).

6.2 All Registration Expenses incurred in connection with any registration,
qualification, exemption or compliance pursuant to Section 6.1 shall be borne by
the Company. All Selling Expenses relating to the sale of securities registered
by or on behalf of Holders shall be borne by such Holders pro rata on the basis
of the number of securities so registered.

6.3 The Company further agrees that, in the event that (i) the Initial
Registration Statement has not been filed with the SEC by the Filing Date,
(ii) the Initial Registration Statement or the New Registration Statement, as
applicable, has not been declared effective by the SEC by the Effectiveness
Date, or (iii) after such Registration Statement is declared effective by the
SEC, it is suspended by the Company or ceases to remain continuously effective
as to all Registrable Securities for which it is required to be effective, other
than, in each case, within the time period(s) permitted by Section 6.7(b) (each
such event referred to in clauses (i), (ii) and (iii), (a “Registration
Default”)), for all or part of any thirty-day period (a “Penalty Period”) during
which the Registration Default remains uncured (which initial thirty-day period
shall commence on the second Business Day after the date of such Registration
Default if such Registration Default has not been cured by such date), the
Company shall pay to each Holder 1% of such Holder’s aggregate Purchase Price of
his or her Shares, that remain Registrable Securities for which such
Registration Statement is required to be effective and for which there is not
otherwise an effective Registration Statement at such time, for each Penalty
Period during which the Registration Default remains uncured; provided, however,
that if a Holder fails to provide the Company with any information requested by
the Company that is required to be provided in such Registration Statement with
respect to such Holder as set forth herein, then the commencement of the Penalty
Period described above with respect to such Holder shall be extended until two
Business Days following the date of receipt by the Company of such required
information from such Holder; and provided, further, that in no event shall the
Company be required hereunder to pay to any Holder pursuant to this Agreement
more than 1% of such Holder’s aggregate Purchase Price of all of his or her
Securities for which a Registration Statement is required to be effective in any
Penalty Period and in no event shall the Company be required hereunder to pay to
any Holder pursuant to this Agreement an aggregate amount that exceeds 8% of the
aggregate

 

23



--------------------------------------------------------------------------------

Purchase Price paid by such Holder for such Holder’s Securities. For purposes of
clarification, and solely for purposes of calculating the liquidated damages
pursuant to this Section 6.3, each Holder’s Purchase Price for each Share shall
be deemed to be the Purchase Price. The Company shall deliver said cash payment
to the Holder by the fifth Business Day after the end of such Penalty Period. If
the Company fails to pay said cash payment to any Holder in full by the fifth
Business Day after the end of such Penalty Period, the Company will pay interest
thereon at a rate of 8% per annum (or such lesser maximum amount that is
permitted to be paid by applicable law, and calculated on the basis of a year
consisting of 360 days) to such Holder, accruing daily from the date such
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full. Notwithstanding the foregoing, in the event a Registration
Default occurs pursuant to clause (iii) hereof, the 1% of liquidated damages
referred to above for any Penalty Period shall be reduced to equal the
percentage determined by multiplying 1% by a fraction, the numerator of which
shall be the number of Registrable Securities covered by the Registration
Statement that is suspended by the Company or ceases to remain continuously
effective as to all Registrable Securities for which it is required to be
effective which are still Registrable Securities at such time and for which
there is not otherwise an effective Registration Statement at such time and the
denominator of which shall be the number of Registrable Securities at such time.
Notwithstanding the foregoing, nothing shall preclude any Holder from pursuing
or obtaining any available remedies at law, specific performance or other
equitable relief with respect to this Section 6.3 in accordance with applicable
law.

6.4 In the case of the registration, qualification, exemption or compliance
effected by the Company pursuant to this Agreement, the Company shall, upon
reasonable request, inform each Holder as to the status of such registration,
qualification, exemption and compliance. At its expense the Company shall:

(a) except for such times as the Company is permitted hereunder to suspend the
use of the prospectus forming part of a Registration Statement, use its
commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Company determines to obtain, continuously effective with respect to a Holder,
and to keep the applicable Registration Statement free of any material
misstatements or omissions, until the earlier of the following: (i) the second
anniversary of the Closing Date or (ii) the date all Shares and ADSs
representing the Conversion Shares held by such Holder may be sold without
restriction under Rule 144, including without limitation, any volume and manner
of sale restrictions which may be applicable to affiliates under Rule 144. The
period of time during which the Company is required hereunder to keep a
Registration Statement effective is referred to herein as the “Registration
Period.”

(b) advise the Holders within three Business Days:

(i) when a Registration Statement or any amendment thereto has been filed with
the SEC and when such Registration Statement or any post-effective amendment
thereto has become effective;

(ii) of any request by the SEC for amendments or supplements to any Registration
Statement or the prospectus included therein or for additional information;

 

24



--------------------------------------------------------------------------------

(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of any Registration Statement or the initiation of any proceedings for such
purpose;

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities included therein
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and

(v) subject to the provisions this Agreement, of the occurrence of any event
that requires the making of any changes in any Registration Statement or
prospectus so that, as of such date, the statements therein are not misleading
and do not omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus, in the
light of the circumstances under which they were made) not misleading;

(c) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;

(d) if a Holder so requests in writing, promptly furnish to each such Holder,
without charge, at least one copy of each Registration Statement and each
post-effective amendment thereto, including financial statements and schedules,
and, if explicitly requested, all exhibits in the form filed with the SEC;

(e) during the Registration Period, promptly deliver to each such Holder,
without charge, as many copies of each prospectus included in a Registration
Statement and any amendment or supplement thereto as such Holder may reasonably
request in writing; and the Company consents to the use, consistent with the
provisions hereof, of the prospectus or any amendment or supplement thereto by
each of the selling Holders of Registrable Securities in connection with the
offering and sale of the Registrable Securities covered by a prospectus or any
amendment or supplement thereto;

(f) during the Registration Period, if a Holder so requests in writing, deliver
to each Holder, without charge, (i) one copy of the following documents, other
than those documents available via the SEC’s EDGAR system: (A) its annual report
to its stockholders, if any (which annual report shall contain financial
statements audited in accordance with GAAP by a firm of certified public
accountants of recognized standing), (B) if not included in substance in its
annual report to stockholders, its annual report on Form 10-K (or similar form),
(C) its definitive proxy statement with respect to its annual meeting of
stockholders, (D) each of its quarterly reports to its stockholders, and, if not
included in substance in its quarterly reports to stockholders, its quarterly
report on Form 10-Q (or similar form), and (E) a copy of each full Registration
Statement (the foregoing, in each case, excluding exhibits); and (ii) if
explicitly requested, all exhibits excluded by the parenthetical to the
immediately preceding clause (E);

(g) prior to any public offering of Registrable Securities pursuant to any
Registration Statement, promptly take such actions as may be necessary to
register or qualify or obtain an exemption for offer and sale under the
securities or blue sky laws of such United States jurisdictions as any such
Holders reasonably request in writing, provided that the Company shall not for
any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction, and do any and
all other acts or things reasonably necessary or advisable to enable the offer
and sale in such jurisdictions of the Registrable Securities covered by any such
Registration Statement;

 

25



--------------------------------------------------------------------------------

(h) upon the occurrence of any event contemplated by Section 6.4(b)(v) above,
except for such times as the Company is permitted hereunder to suspend, and has
suspended, the use of a prospectus forming part of a Registration Statement, the
Company shall use its commercially reasonable efforts to as soon as reasonably
practicable prepare a post-effective amendment to such Registration Statement or
a supplement to the related prospectus, or file any other required document so
that, as thereafter delivered to purchasers of the Registrable Securities
included therein, such prospectus will not include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(i) otherwise use its commercially reasonable efforts to comply in all material
respects with all applicable rules and regulations of the SEC which could affect
the sale of the Registrable Securities;

(j) use its commercially reasonable efforts to cause all Registrable Securities
to be listed on each securities exchange or market, if any, on which equity
securities issued by the Company have been listed;

(k) use its commercially reasonable efforts to take all other steps necessary to
effect the registration of the Registrable Securities contemplated hereby and to
enable the Holders to sell Registrable Securities under Rule 144;

(l) provide to each Holder and its representatives, if requested, the
opportunity (under cover of a confidentiality agreement, if requested by the
Company) to conduct a reasonable inquiry of the Company’s financial and other
records during normal business hours and make available its officers, directors
and employees for questions regarding information which such Holder may
reasonably request in order to fulfill any required due diligence obligation on
its part;

(m) permit a single counsel for the Holders to review any Registration Statement
and all amendments and supplements thereto, within two Business Days prior to
the filing thereof with the SEC; provided that, in the case of clauses (l) and
(m) above, the Company shall not be required (A) to delay the filing of any
Registration Statement or any amendment or supplement thereto as a result of any
ongoing diligence inquiry by or on behalf of a Holder or to incorporate any
comments to any Registration Statement or any amendment or supplement thereto by
or on behalf of a Holder if such inquiry or comments would require a delay in
the filing of such Registration Statement, amendment or supplement, as the case
may be, or (B) to provide, and shall not provide, any Holder or its
representatives with material, non-public information unless such Holder agrees
to receive such information and enters into a written confidentiality agreement
with the Company in a form reasonably acceptable to the Company; and.

(n) if requested by a Holder, cooperate with such Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by this
Agreement and under law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may reasonably request.

 

26



--------------------------------------------------------------------------------

6.5 The Holders shall have no right to take any action to restrain, enjoin or
otherwise delay any registration pursuant to Section 6.1 hereof as a result of
any controversy that may arise with respect to the interpretation or
implementation of this Agreement.

6.6 (a) To the extent permitted by law, the Company shall indemnify each Holder
and each Person controlling such Holder within the meaning of Section 15 of the
Securities Act, with respect to which any registration that has been effected
pursuant to this Agreement, against all claims, losses, damages and liabilities
(or action in respect thereof), including any of the foregoing incurred in
settlement of any litigation, commenced or threatened (subject to Section 6.6(c)
below), arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any Registration Statement,
prospectus, any amendment or supplement thereof, or other document prepared by
the Company and incident to any such registration, qualification or compliance
or based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in light of the circumstances in which they were made, or any
violation by the Company of any rule or regulation promulgated by the Securities
Act applicable to the Company and relating to any action or inaction required of
the Company in connection with any such registration, qualification or
compliance, and will reimburse each Holder and each Person controlling such
Holder, for reasonable legal and other out-of-pocket expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action as incurred; provided that the Company will not be
liable in any such case to the extent that any untrue statement or omission or
allegation thereof is made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Holder expressly
for use in preparation of any Registration Statement, prospectus, amendment or
supplement; provided however, that the Company will not be liable in any such
case where the claim, loss, damage or liability arises out of or is related to
the failure of such Holder to comply with the covenants and agreements contained
in this Agreement respecting sales of Registrable Securities, and except that
the foregoing indemnity agreement is subject to the condition that, insofar as
it relates to any such untrue statement or alleged untrue statement or omission
or alleged omission made in any preliminary prospectus but eliminated or
remedied in the amended prospectus on file with the SEC at the time any
Registration Statement becomes effective or in an amended prospectus filed with
the SEC pursuant to Rule 424(b) which meets the requirements of Section 10(a) of
the Securities Act (each, a “Final Prospectus”), such indemnity shall not inure
to the benefit of any such Holder or any such controlling Person, if a copy of a
Final Prospectus furnished by the Company to the Holder for delivery was not
furnished to the Person asserting the loss, liability, claim or damage at or
prior to the time such furnishing is required by the Securities Act and a Final
Prospectus would have cured the defect giving rise to such loss, liability,
claim or damage;

(b) Each Holder will severally, and not jointly, indemnify the Company, each of
its directors and officers, and each Person who controls the Company within the
meaning of Section 15 of the Securities Act, against all claims, losses, damages
and liabilities (or actions in respect thereof), including any of the foregoing
incurred in settlement of any litigation,

 

27



--------------------------------------------------------------------------------

commenced or threatened (subject to Section 6.6(c) below), arising out of or
based on any untrue statement (or alleged untrue statement) of a material fact
contained in any Registration Statement, prospectus, or any amendment or
supplement thereof, incident to any such registration, or based on any omission
(or alleged omission) to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in light of
the circumstances in which they were made, and will reimburse the Company, such
directors and officers, and each Person controlling the Company for reasonable
legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action as
incurred, in each case to the extent, but only to the extent, that such untrue
statement or omission or allegation thereof is made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Holder expressly for use in preparation of any Registration Statement,
prospectus, amendment or supplement; provided that the indemnity shall not apply
to the extent that such claim, loss, damage or liability results from the fact
that a current copy of a prospectus was not made available to the Person
asserting the loss, liability, claim or damage at or prior to the time such
furnishing is required by the Securities Act and a Final Prospectus would have
cured the defect giving rise to such loss, claim, damage or liability.
Notwithstanding the foregoing, a Holder’s aggregate liability pursuant to this
subsection (b) and subsection (d) shall be limited to the net amount received by
the Holder from the sale of the Registrable Securities.

(c) Each party entitled to indemnification under this Section 6.6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party (at its expense) to assume the defense of any such
claim or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such Indemnified Party’s expense, and provided further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Agreement, unless
such failure is materially prejudicial to the Indemnifying Party in defending
such claim or litigation. An Indemnifying Party shall not be liable for any
settlement of an action or claim effected without its written consent (which
consent will not be unreasonably withheld). No Indemnifying Party, in its
defense of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.

(d) If the indemnification provided for in this Section 6.6 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage or expense referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable

 

28



--------------------------------------------------------------------------------

considerations. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

6.7 (a) Each Holder agrees that, upon receipt of any notice from the Company of
the happening of any event requiring the preparation of a supplement or
amendment to a prospectus relating to Registrable Securities so that, as
thereafter delivered to the Holders, such prospectus shall not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (a
“Suspension Notice”), each Holder will forthwith discontinue disposition of
Registrable Securities pursuant to a Registration Statement and prospectus
contemplated by Section 6.1 until its receipt of copies of the supplemented or
amended prospectus from the Company and, if so directed by the Company, each
Holder shall deliver to the Company all copies, other than permanent file copies
then in such Holder’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice. Notwithstanding the
foregoing, a Holder shall be permitted to settle trades that were executed
pursuant to the Registration Statement prior to the Holder’s receipt of any
Suspension Notice. A Suspension Notice shall only state that the Registration
Statement use shall be suspended and shall not convey any material non-public
information relating to the Company and nothing herein shall limit any Holder’s
ability to sell, during the effectiveness of a Suspension Notice, any
Registrable Securities under Rule 144(to the extent then available), in a
privately negotiated transaction, or otherwise outside of the Registration
Statement (in each case, as may be permitted under the Securities Act.

(b) Each Holder shall suspend, upon request of the Company, any disposition of
Registrable Securities pursuant to any Registration Statement and prospectus
contemplated by Section 6.1 during no more than two periods of no more than 20
Trading Days each during any 12-month period (with a period of at least 90
Trading Days between any two suspensions) to the extent that the Board of
Directors of the Company determines in good faith that the sale of Registrable
Securities under any such Registration Statement would be reasonably likely to
cause a violation of the Securities Act or Exchange Act.

(c) As a condition to the inclusion of its Registrable Securities, each Holder
shall furnish to the Company such information regarding such Holder and the
distribution proposed by such Holder as the Company may reasonably request in
writing, including completing a Registration Statement Questionnaire in the form
provided by the Company or in a mutually agreeable form, or as shall be required
in connection with any registration referred to in this Article 6.

(d) Each Holder hereby covenants with the Company not to make any sale of the
Registrable Securities pursuant to the Registration Statement without
effectively causing the prospectus delivery requirements under the Securities
Act to be satisfied.

(e) Each Holder agrees not to take any action with respect to any distribution
deemed to be made pursuant to a Registration Statement which would constitute a
violation of Regulation M under the Exchange Act or any other applicable rule,
regulation or law.

 

29



--------------------------------------------------------------------------------

(f) At the end of the Registration Period the Holders shall discontinue sales of
securities pursuant to any Registration Statement upon receipt of notice from
the Company of its intention to remove from registration the securities covered
by any such Registration Statement which remain unsold, and such Holders shall
notify the Company of the number of securities registered which remain unsold
promptly upon receipt of such notice from the Company.

6.8 With a view to making available to the Holders the benefits of certain rules
and regulations of the SEC which at any time permit the sale of the Registrable
Securities to the public without registration, so long as the Holders still own
Registrable Securities, the Company shall use its reasonable best efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and

(c) so long as a Holder owns any Registrable Securities, furnish to such Holder,
upon any reasonable request, a written statement by the Company as to its
compliance with Rule 144 under the Securities Act, and of the Exchange Act, a
copy of the most recent annual or quarterly report of the Company, and such
other reports and documents of the Company as such Holder may reasonably request
in availing itself of any rule or regulation of the SEC allowing a Holder to
sell any such securities without registration.

6.9 The rights to cause the Company to register Registrable Securities granted
to the Holders by the Company under Section 6.1 may be assigned by a Holder in
connection with a transfer by such Holder of all or a portion of its Registrable
Securities, provided, however, that such transfer must be made at least five
days prior to the Filing Date and that (i) such transfer may otherwise be
effected in accordance with applicable securities laws; (ii) such Holder gives
prior written notice to the Company at least five days prior to the Filing Date;
and (iii) such transferee agrees to comply with the terms and provisions of this
Agreement, and such transfer is otherwise in compliance with this Agreement.
Except as specifically permitted by this Section 6.9, the rights of a Holder
with respect to Registrable Securities as set out herein shall not be
transferable to any other Person, and any attempted transfer shall cause all
rights of such Holder therein to be forfeited.

6.10 Prior to the time that Registration Statement(s) covering the resale of all
Registrable Securities have been declared effective by the SEC, the Company
shall not file with the SEC a registration statement under the Securities Act of
any of its equity securities other than a registration statement required to be
filed pursuant to this Agreement, a registration statement on Form S-8 or, in
connection with an acquisition, a registration statement on Form S-4; provided,
however, that the foregoing restrictions in this Section 6.10 shall terminate
upon such time as all of the Registrable Securities (i) have been publicly sold
by the Holders or (ii) may be sold under Rule 144 during any 90-day period.

6.11 The rights of any Holder under any provision of this Article 6 may be
waived (either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely) or
amended by an instrument in writing signed by such Holder.

 

30



--------------------------------------------------------------------------------

ARTICLE 7

DEFINITIONS

7.1 “ADSs” has the meaning set forth in Section 1.1.

7.2 “Agreement” has the meaning set forth in the preamble.

7.3 “Affiliate” means, with respect to any Person (as defined below), any other
Person controlling, controlled by or under direct or indirect common control
with such Person (for the purposes of this definition “control,” when used with
respect to any specified Person, shall mean the power to direct the management
and policies of such Person, directly or indirectly, whether through ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing).

7.4 “BHCA” has the meaning set forth in Section 2.37.

7.5 “Business Day” means a day Monday through Friday on which banks are
generally open for business in New York City.

7.6 “Closing” has the meaning set forth in Section 1.3.

7.7 “Closing Date” has the meaning set forth in Section 1.3.

7.8 “Company” means Amarin Corporation plc, a public limited company
incorporated under the laws of England and Wales with registered number 2353920.

7.9 “Conversion Shares” has the meaning set forth in Section 2.4.

7.10 “Depositary” has the meaning set forth in Section 1.1.

7.11 “DTC” has the meaning set forth in Section 3.7(b).

7.12 “Effectiveness Date” has the meaning set forth in Section 6.1(b).

7.13 “Evaluation Date” has the meaning set forth in Section 2.7.

7.14 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

7.15 “FDA” shall have the meaning set forth in Section 2.34.

7.16 “FDCA” shall have the meaning set forth in Section 2.34

7.17 “Federal Reserve” has the meaning set forth in Section 2.37.

7.18 “Filing Date” has the meaning set forth in Section 6.1(a).

7.19 “Final Prospectus” has the meaning set forth in Section 6.6(a).

7.20 “Financial Statements” means the financial statements of the Company
included in the SEC Documents.

 

31



--------------------------------------------------------------------------------

7.21 “First Subscription Agreement” has the meaning set forth in the Recitals.

7.22 “GAAP” has the meaning set forth in Section 2.6.

7.23 “Holders” means any Person holding Registrable Securities or any Person to
whom the rights under Article 6 have been transferred in accordance with
Section 6.9 hereof.

7.24 “Indemnified Party” has the meaning set forth in Section 6.6(c).

7.25 “Indemnified Person” has the meaning set forth in Section 4.11.

7.26 “Indemnifying Party” has the meaning set forth in Section 6.6(c).

7.27 “Initial Registration Statement” has the meaning set forth in
Section 6.1(a).

7.28 “Intellectual Property” has the meaning set forth in Section 2.10.

7.29 “Investment Company Act” has the meaning set forth in Section 2.12.

7.30 “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, assets or condition (financial or otherwise) of the
Company, or (b) the ability of the Company to perform in any material respect on
a timely basis its obligations pursuant to the transactions contemplated by this
Agreement.

7.31 “Material Agreements” has the meaning set forth in Section 2.6.

7.32 “Money Laundering Laws” shall have the meaning set forth in Section 2.38.

7.33 “Nasdaq” means The Nasdaq Stock Market LLC.

7.34 “Ordinary Shares” has the meaning set forth Section 1.1.

7.35 “New Registration Statement” has the meaning set forth in Section 6.1(c).

7.36 “Penalty Period” has the meaning set forth in Section 6.3.

7.37 “Person” means any person, individual, corporation, limited liability
company, partnership, trust or other nongovernmental entity or any governmental
agency, court, authority or other body (whether foreign, federal, state, local
or otherwise).

7.38 “Pharmaceutical Product” shall have the meaning set forth in Section 2.34.

7.39 “Placement” means the private placement of the Company’s Shares
contemplated by this Agreement.

7.40 “Purchaser Party” shall have the meaning set forth in Section 4.8.

7.41 “Purchaser” has the meaning set forth in the preamble to this Agreement.

7.42 “Purchase Price” has the meaning set forth in Section 1.1.

 

32



--------------------------------------------------------------------------------

7.43 The terms “register,” “registered” and “registration” refer to the
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

7.44 “Registrable Securities” means (i) the Shares and (ii) Conversion Shares;
provided, however, that securities shall only be treated as Registrable
Securities if and only for so long as they (A) have not been disposed of
pursuant to a registration statement declared effective by the SEC, (B) have not
been sold in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act so that all transfer restrictions and
restrictive legends with respect thereto are removed upon the consummation of
such sale and (C) are held by a Holder or a permitted transferee pursuant to
Section 6.9.

7.45 “Registration Default” has the meaning set forth in Section 6.3.

7.46 “Registration Expenses” means all expenses incurred by the Company in
complying with Section 6.1 hereof, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and expenses of counsel for the Company, blue sky fees and expenses and the
expense of any special audits incident to or required by any such registration
(but excluding the fees of legal counsel for any Holder).

7.47 “Registration Statement” means any one or more registration statements of
the Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements) and amendments and
supplements to such Registration Statements, including post-effective
amendments.

7.48 “Registration Period” has the meaning set forth in Section 6.4(a).

7.49 “Remainder Registration Statement” has the meaning set forth in
Section 6.1(c).

7.50 “Requisite Shareholder Approval” means the shareholder approval required
for the issuance of Shares hereunder in compliance with Nasdaq Rule 5635(d).

7.51 “Restricted Deposit Agreement” has the meaning set forth in Section 1.1.

7.52 “Rule 144” means Rule 144 promulgated under the Securities Act, or any
successor rule.

7.53 “Rule 415” means Rule 415 promulgated under the Securities Act, or any
successor rule.

7.54 “SEC” means the United States Securities and Exchange Commission.

7.55 “SEC Documents” has the meaning set forth in Section 2.6.

7.56 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder, or any similar successor statute.

 

33



--------------------------------------------------------------------------------

7.57 “Selling Expenses” means all selling commissions applicable to the sale of
Registrable Securities and all fees and expenses of legal counsel for any
Holder.

7.58 “Series A Preference Shares” has the meaning set forth in Section 1.1.

7.59 “Series A Preference Share Terms” has the meaning set forth in Section 1.1.

7.60 “Shares” has the meaning set forth in the preamble to this Agreement.

7.61 “Subsidiary” of any Person shall mean any corporation, partnership, limited
liability company, joint venture or other legal entity of which such Person
(either above or through or together with any other subsidiary) owns, directly
or indirectly, more than 50% of the stock or other equity interests the holders
of which are generally entitled to vote for the election of the board of
directors or other governing body of such corporation or other legal entity.

7.62 “Trading Day” means any day on which the ADSs are traded on Nasdaq, or, if
Nasdaq is not the principal trading market for the ADSs, then on the principal
securities exchange or securities market on which the ADSs are then traded;
provided that “Trading Day” shall not include any day on which the ADSs are
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the ADSs suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

ARTICLE 8

GOVERNING LAW; MISCELLANEOUS

8.1 Governing Law; Jurisdiction. This Agreement will be governed by and
interpreted in accordance with the laws of the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

8.2 Counterparts; Signatures by Facsimile. This Agreement may be executed in two
or more counterparts, all of which are considered one and the same agreement and
will become effective when counterparts have been signed by each party and
delivered to the other parties. This Agreement, once executed by a party, may be
delivered to the other parties hereto by facsimile or e-mail transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.

 

34



--------------------------------------------------------------------------------

8.3 Headings. The headings of this Agreement are for convenience of reference
only, are not part of this Agreement and do not affect its interpretation.

8.4 Severability. If any provision of this Agreement is invalid or unenforceable
under any applicable statute or rule of law, then such provision will be deemed
modified in order to conform with such statute or rule of law. Any provision
hereof that may prove invalid or unenforceable under any law will not affect the
validity or enforceability of any other provision hereof.

8.5 Entire Agreement; Amendments. This Agreement (including all schedules and
exhibits hereto) constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof. No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the party to be charged with enforcement and any
amendment to Section 4.9 shall not be effective until the sixty-first (61st) day
after such amendment. Any amendment or waiver by a party effected in accordance
with this Section 8.5 shall be binding upon such party, including with respect
to any Shares purchased under this Agreement at the time outstanding and held by
such party (including securities into which such Shares are convertible and for
which such Shares are exercisable) and each future holder of all such
securities.

8.6 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed email or facsimile transmission if sent
during normal business hours of the recipient, if not, then on the next Business
Day, (c) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one Business Day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. The addresses for such communications are:

 

If to the Company:

Amarin Corporation plc

2 Pembroke House

Upper Pembroke Street 28-32

Dublin, Ireland

Facsimile: 908-719-3012

Attention: Corporate Secretary

With a copy (which shall not constitute notice) to:

Goodwin Procter LLP

Exchange Place

Boston, MA 02109

Facsimile: (617) 523-1231

Attention: Jocelyn M. Arel

Attention: Michael H. Bison

If to Purchaser: As set forth on the Purchaser’s signature page to this
Agreement

 

35



--------------------------------------------------------------------------------

Each party will provide ten days’ advance written notice to the other parties of
any change in its address.

8.7 Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the parties and their successors and assigns. The Company will not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of Purchaser; provided, however, that no such consent shall be
required in connection with any acquisition of the Company or a majority of the
outstanding shares of ADSs or a sale of all or substantially all of the assets
of the Company, in each case in a single or series of related transactions, or
in the case of any other assignment by operation of law. No Purchaser or Holder
may assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Company, except as permitted in accordance with
Section 6.9 hereof.

8.8 Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto, their respective permitted successors and assigns and is not for
the benefit of, nor may any provision hereof be enforced by, any other Person.

8.9 Further Assurances. Each party will do and perform, or cause to be done and
performed, all such further acts and things, and will execute and deliver all
other agreements, certificates, instruments and documents, as another party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

8.10 No Strict Construction. The language used in this Agreement is deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.

8.11 Equitable Relief. The Company recognizes that, if it fails to perform or
discharge any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to Purchaser and Holders. The Company therefore
agrees that Purchaser and Holders are entitled to seek temporary and permanent
injunctive relief in any such case. Purchaser and each Holder also recognizes
that, if it fails to perform or discharge any of its obligations under this
Agreement, any remedy at law may prove to be inadequate relief to the Company.
Purchaser and each Holder therefore agree that the Company is entitled to seek
temporary and permanent injunctive relief in any such case.

8.12 Survival of Representations and Warranties. Notwithstanding any
investigation made by any party to this Agreement, all representations and
warranties made by the Company and Purchaser shall survive for a period of one
year following the date hereof.

 

36



--------------------------------------------------------------------------------

8.13 Reserved.

8.14 Waiver of Conflicts. Purchaser acknowledges that Goodwin Procter LLP,
outside general counsel to the Company, has in the past performed and is or may
now or in the future represent Purchaser or its affiliates in matters unrelated
to the transactions contemplated by the Placement, including representation of
Purchaser or its affiliates in matters of a similar nature to the Placement. The
applicable rules of professional conduct require that Goodwin Procter LLP inform
Purchaser of this representation and obtain its consent. Goodwin Procter LLP has
served as outside general counsel to the Company and has negotiated the terms of
the Placement solely on behalf of the Company. Purchaser hereby (a) acknowledges
that they have had an opportunity to ask for and have obtained information
relevant to such representation, including disclosure of the reasonably
foreseeable adverse consequences of such representation; (b) acknowledges that
with respect to the Placement, Goodwin Procter LLP has represented solely the
Company, and not Purchaser or any stockholder, director or employee of the
Company or Purchaser; and (c) gives its informed consent to Goodwin Procter
LLP’s representation of the Company in the Placement.

8.15 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in Ordinary Shares or ADSs (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly Ordinary Shares or ADSs), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in this Agreement to a number of shares, a price per
share or a conversion ratio shall be deemed to be amended to appropriately
account for such event.

[Signature Page Follows]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Subscription
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

AMARIN CORPORATION PLC SIGNED by John F. Thero, Director, President and Chief
Executive Officer, for and on behalf of Amarin Corporation plc

/s/ John F. Thero

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[Signature Page for Securities Subscription Agreement]



--------------------------------------------------------------------------------

NAME OF PURCHASER: SOFINNOVA VENTURE PARTNERS VII, L.P. By: Sofinnova Management
VII, L.L.C. Its: General Partner By:

/s/ James Healy

Name: James Healy Title: Managing General Partner Aggregate Purchase Price:
$5,830,077.00 Number of Shares to be Acquired: 38,867,180 Tax ID No.: Address
for Notice: 3000 Sand Hill Road, Bldg 4, Suite 250 Menlo Park, CA 94025
Telephone No.: Facsimile No.: 650-322-2037 Email Address: Jim@Sofinnova.com
Attention: James Healy



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SERIES A PREFERENCE SHARE TERMS

[Signature Page for Securities Subscription Agreement]



--------------------------------------------------------------------------------

RESOLVED that pursuant to the authority granted to and vested in the Board of
Directors of the Company in accordance with the provisions of the articles of
association of the Company (the “Articles”) there should be issued a series of
preference shares of 5 pence each in the capital of the Company (“Preference
Shares”), which series shall be designated as the Series A Convertible
Preference Shares, with the rights and subject to the restrictions and
limitations (in addition to any provisions set forth in the Articles which are
applicable to Preference Shares of all classes and series) as follows:

SERIES A CONVERTIBLE PREFERENCE SHARES

SECTION 1. DEFINITIONS. For the purposes hereof, the following terms shall have
the following meanings:

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Companies Act” means Companies Act 2006, as amended.

“Conversion Date” shall have the meaning set forth in Section 5(a).

“Conversion Ratio” shall have the meaning set forth in Section 5(b).

“Conversion Shares” means, collectively, the Ordinary Shares created upon
conversion of the Series A Preference Shares.

“Directors” means the directors of the Company from time to time.

“Distribution” shall have the meaning set forth in Section 6(b).

“Holder” means any holder of Series A Preference Shares.

“Junior Securities” shall have the meaning set forth in Section 4(a).

“Nasdaq” means The Nasdaq Stock Market LLC.

“Notice of Conversion” shall have the meaning set forth in Section 5(a).

“Ordinary Shares” means the ordinary shares of £0.50 each in the capital of the
Company.

“Parity Securities” shall have the meaning set forth in Section 4(a).

 

1



--------------------------------------------------------------------------------

“Person” means any individual or company, partnership, trust, incorporated or
unincorporated association, joint venture, government (or an agency or
subdivision thereof) or other entity of any kind.

“Register” means the register of members of the Company.

“Senior Securities” shall have the meaning set forth in Section 4(a).

“Series A Preference Shares” means the Series A Preference Shares of £0.05 each
in the capital of the Company.

“Trading Day” means a day on which the Ordinary Shares (or instruments
representing the Ordinary Shares) are traded on Nasdaq or if the Ordinary Shares
(or instruments representing Ordinary Shares) are not traded on Nasdaq, then the
principal securities exchange or securities market on which the Ordinary Shares
(or instruments representing Ordinary Shares) are then traded.

SECTION 2. DIVIDENDS.

Holders shall be entitled to receive, and the Company shall pay, dividends
(other than dividends in the form of Ordinary Shares) on the Series A Preference
Shares equal (on an as-if-converted-to-Ordinary-Shares basis) to and in the same
form as dividends (other than dividends in the form of Ordinary Shares) actually
paid on Ordinary Shares when, as and if such dividends (other than dividends in
the form of Ordinary Shares) are paid on the Ordinary Shares. In the case of any
capitalisation of profits or reserves resulting in the allotment of fully paid
Ordinary Shares to the holders of Ordinary Shares, the amount appropriated to
the Holders shall be applied in paying up new Series A Preference Shares which
shall be allotted to the Holders in accordance with their respective
entitlements.

SECTION 3. VOTING RIGHTS.

Except as otherwise provided herein or as required by applicable law, the Series
A Preference Shares shall have no voting rights. However, as long as any Series
A Preference Shares are outstanding, the Company shall not, without the approval
of the Holders of seventy-five percent (75%) of the then outstanding Series A
Preference Shares, alter or change adversely the powers, preferences or rights
attaching to the Series A Preference Shares or enter into any agreement with
respect to the foregoing.

SECTION 4. RANK; LIQUIDATION.

(a) The Series A Preference Shares shall rank: (i) in priority to all of the
Ordinary Shares; (ii) in priority to any class or series of shares of the
Company hereafter created specifically ranking by its terms subordinate to any
Series A Preference Shares (“Junior Securities”); (iii) pari passu with any
class or series of shares of the Company hereafter created specifically ranking
by its

 

2



--------------------------------------------------------------------------------

terms pari passu with the Series A Preference Shares (“Parity Securities”); and
(iv) subordinate to any class or series of shares of the Company hereafter
created specifically ranking by its terms in priority to any Series A Preference
Shares (“Senior Securities”), in each case, as to a distribution of assets on a
liquidation or a return of capital (other than a conversion, redemption or
purchase of shares).

(b) Subject to the preferential rights of the holders of any Senior Securities
of the Company, upon on a liquidation or a return of capital (other than a
conversion, redemption or purchase of shares) (each, a “Liquidation Event”),
each holder of Series A Preference Shares shall be entitled to receive, in
priority to any distributions of any of the assets or surplus funds of the
Company to the holders of the Ordinary Shares and Junior Securities and pari
passu with any distribution to the holders of Parity Securities, an amount equal
to $.001 per Series A Preference Share, plus an additional amount equal to any
dividends declared but unpaid on such shares, before any payments shall be made
or any assets distributed to holders of any class of Ordinary Shares or Junior
Securities. If, upon any such Liquidation Event, the assets of the Company shall
be insufficient, after payment to any Senior Securities, to pay the holders of
the Series A Preference Shares the amount required under the preceding sentence,
then all remaining assets of the Company shall be distributed pro rata to
holders of the Series A Preference Shares and Parity Securities.

(c) After payment to the holders of the Series A Preference Shares of the amount
required under Section 4(b) and subject to the preferential rights of the
holders of any Senior Securities of the Company, the remaining assets or surplus
funds of the Company, if any, available for distribution to shareholders shall
be distributed pro rata among the holders of the Series A Preference Shares, any
other class or series of shares that participates with the Ordinary Shares in
the distribution of assets upon any Liquidation Event and the Ordinary Shares,
with the holders of the Series A Preference Shares deemed to hold that number of
Ordinary Shares into which such Series A Preference Shares are then convertible.

SECTION 5. CONVERSION.

(a) Conversions at Option of Holder.

Each Series A Preference Share shall be convertible, at any time and from time
to time from and after the date of the issue thereof, at the option of the
Holder thereof, into a number of Ordinary Shares calculated on the basis of the
Conversion Ratio in effect at the time of such conversion. Holders shall effect
conversions by notice to the Company (a “Notice of Conversion”), executed by the
Holder in the form attached hereto as Annex A. Other than a conversion following
a notice provided for under Section 6(d)(ii) hereof, the Notice of Conversion
must specify at least a number of Series A Preference Shares to be converted
equal to the lesser of: (x) 100 Ordinary Shares (such number subject to
appropriate adjustment following the occurrence of an event specified in
Section 6(a) hereof) and (y) the number of Series A Preference Shares then held
by the Holder. The “Conversion Date” shall be the Trading Day that the executed
Notice of Conversion is sent by facsimile to, and received during regular
business hours by, the Company; provided that the Notice of Conversion, is
received in original

 

3



--------------------------------------------------------------------------------

form by the Company within two (2) Trading Days thereafter. In all other cases,
the Conversion Date shall be defined as the Trading Day on which the Notice of
Conversion is received in original form by the Company.

(b) Conversion Ratio.

The fully paid Series A Preference Shares are convertible into fully paid
Ordinary Shares at the rate of one Ordinary Share for every 10 Series A
Preference Shares (the “Conversion Ratio”). A holder of Series A Preference
Shares shall not be entitled to receive any fractions of an Ordinary Share.

(c) Mechanics of Conversion.

(i) Delivery Upon Conversion.

Within three Trading Days after receipt by the Company of the Notice of
Conversion for the Series A Preference Shares being converted, the Company shall
cause the name of the converting Holder to be entered in the Register as the
holder of the number of Conversion Shares being created upon the conversion of
Series A Preference Shares.

(ii) Method of Conversion.

The conversion of the Series A Preference Shares into Ordinary Shares shall be
effected by the consolidation and/or sub-division of the Series A Preference
Shares and redesignation of them as Ordinary Shares at the Conversion Ratio or
in such other manner as may be determined by the Directors at the time of
conversion and as is permitted by the Companies Act.

(iii) Obligation Absolute.

Subject to the Companies Act, the Company’s obligations to deliver the
Conversion Shares upon conversion of Series A Preference Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by a Holder to enforce the same, any waiver or consent with respect
to any provision hereof, the recovery of any judgment against any Person or any
action to enforce the same, or any set-off, counterclaim, limitation or
termination, or any breach or alleged breach by such Holder or any other Person
of any obligation to the Company or any violation or alleged violation of law by
such Holder or any other Person, and irrespective of any other circumstance
which might otherwise limit such obligation of the Company to such Holder in
connection with the delivery of such Conversion Shares.

(iv) Fractional Shares.

No fractional Ordinary Shares shall be issued upon the conversion of the Series
A Preference Shares. As to any fraction of a share which a Holder would
otherwise be entitled to receive upon such conversion, the Company shall at its
election, either pay a cash adjustment in respect of such final fraction as
determined by the Directors or round down to the next whole Ordinary Share.

 

4



--------------------------------------------------------------------------------

(e) Status as Shareholder.

Upon each Conversion Date, the Holder’s rights as a holder of such converted
Series A Preference Shares shall cease and terminate, excepting only the right
to receive certificates for such Ordinary Shares and to any remedies provided
herein or otherwise available at law or in equity to such Holder. The Ordinary
Shares to which a Holder is entitled upon conversion shall for all purposes be
credited as fully paid, rank pari passu in all respects with the Ordinary Shares
then in issue and entitle the holder to receive dividends and other
distributions declared, made or paid on Ordinary Shares on or after the
Conversion Date.

SECTION 6. CERTAIN ADJUSTMENTS.

(a) Sub-division and Consolidation.

If the Company, at any time while the Series A Preference Shares remain capable
of being converted into Ordinary Shares, sub-divides any Ordinary Shares into a
larger number of Ordinary Shares or consolidates any Ordinary Shares into a
smaller number of shares, then the Conversion Ratio shall be adjusted to reflect
such sub-divisions or consolidation such that following the consolidation or
sub-division the paid up nominal value of the Series A Preference Shares being
converted is equal to the paid up nominal value of the Ordinary Shares into
which they convert.

Any adjustment made pursuant to this Section 6(a) shall become effective
immediately after the effective date of the event.

(b) Rights Upon Distribution of Assets.

If the Company shall declare or make any dividend or other distribution of its
assets (or rights to acquire its assets) to holders of Ordinary Shares (other
than dividends in the form of Ordinary Shares), by way of return of capital or
otherwise (including, without limitation, any distribution of cash, shares or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), a Holder shall be entitled to receive
the dividend or distribution of assets that would have been payable to such
Holder pursuant to the Distribution had such Holder converted his or her Series
A Preference Shares (or, if he or she had partially converted such shares prior
to the Distribution, any unconverted portion thereof) immediately prior to the
record date applicable to such Distribution.

 

5



--------------------------------------------------------------------------------

(c) Calculations.

All calculations under this Section 6 shall be made to the nearest $0.01 or the
nearest 1/100th of a share, as the case may be.

(d) Notice to the Holders.

(i) Adjustment to Conversion Ratio. Whenever the Conversion Ratio is adjusted
pursuant to any provision of this Section 6, the Company shall promptly deliver
to each Holder at its last address as it shall appear upon the Register a notice
setting forth the Conversion Ratio after such adjustment and setting forth a
brief statement of the facts requiring such adjustment.

(ii) Other Notices. If (A) the Company shall declare a dividend (or any other
distribution in whatever form) on the Ordinary Shares, (B) the Company shall
declare a special non-recurring cash dividend on or a redemption of the Ordinary
Shares, (C) the Company shall authorize the granting to all holders of the
Ordinary Shares of rights or warrants to subscribe for or purchase any shares of
any class or of any rights, (D) the approval of any shareholders of the Company
shall be required in connection with any redesignation of the Ordinary Shares,
any sale or transfer of all or substantially all of the assets of the Company,
of any compulsory share exchange whereby the Ordinary Shares are converted into
other securities, cash or property or (E) the Company shall authorize the
voluntary or involuntary dissolution, liquidation or winding up of the affairs
of the Company, then, in each case, the Company shall cause to be filed at each
office or agency maintained for the purpose of conversion of the Series A
Preference Shares, and shall cause to be delivered to each Holder at its last
address as it shall appear upon the Register, at least 20 calendar days prior to
the applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Ordinary Shares of record to be entitled
to such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such redesignation, sale, transfer or share
exchange is expected to become effective or close, and the date as of which it
is expected that holders of the Ordinary Shares of record shall be entitled to
exchange their Ordinary Shares for securities, cash or other property
deliverable upon such redesignation, sale, transfer or share exchange, provided
that the failure to deliver such notice or any defect therein or in the delivery
thereof shall not affect the validity of the corporate action required to be
specified in such notice.

 

6



--------------------------------------------------------------------------------

ANNEX A

AMARIN CORPORATION PLC

CONVERSION NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER

TO CONVERT SERIES A PREFERENCE SHARES

Pursuant to Section 5 of the terms of the Series A Preference Shares of Amarin
Corporation plc (the “Company”) notice is hereby given of the conversion of the
below-referenced number of Series A Preference Shares (each 10 Series A
Preference Shares being convertible into 1 Ordinary Share, subject to adjustment
as set forth in the terms of the Series A Preference Shares):

 

                                                                    
                                 

Number of Series A Preference Shares to be converted

 

                                                                    
                                 

Number of Ordinary Shares beneficially owned by the Registered Holder1

as of the Conversion Date

Date:                                                                        

Name of Registered Holder

 

By: Name: Title:

 

 

1  Together with such Registered Holder’s affiliates, and any other person whose
beneficial ownership of Ordinary Shares would be aggregated with the Purchaser’s
for purposes of Section 13(d) of the U.S. Securities Exchange Act of 1934, as
amended, and the applicable rules and regulations thereunder, including any
“group” of which the Registered Holder is a member.

 

7